Name: 93/629/EEC: Council Decision of 29 October 1993 on the creation of a trans-European road network
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  organisation of transport;  land transport;  economic policy
 Date Published: 1993-12-10

 Avis juridique important|31993D062993/629/EEC: Council Decision of 29 October 1993 on the creation of a trans-European road network Official Journal L 305 , 10/12/1993 P. 0011 - 0038 Finnish special edition: Chapter 7 Volume 5 P. 0050 Swedish special edition: Chapter 7 Volume 5 P. 0050 COUNCIL DECISION of 29 October 1993 on the creation of a trans-European road network (93/629/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is essential for the functioning of the internal market to improve the efficiency of transport infrastructure networks between the regions of the Community; Whereas road infrastructure plays a fundamental economic and social role in the transport of goods and persons throughout the Community as well as to and from third countries; Whereas the interconnection of national road networks needs to be completed by constructing the links that are missing and making the necessary improvements to existing links in order to improve regional accessibility and to reinforce economic and social cohesion throughout the whole Community area; Whereas, in this context, particular account must be taken of the need to link island, landlocked and peripheral regions with the central regions of the Community; Whereas road infrastructures are needed to provide intermodal connections; Whereas the outline plans of transport infrastructure networks are of an indicative nature and may be changed, and aim at the gradual achievement of a multimodal transport system; Whereas the proposals which the Commission will subsequently submit to the Council establishing a series of guidelines for trans-European networks in the transport-infrastructure sector will contain the criteria which will form the basis for selecting the measures or projects to be incorporated in the various networks; Whereas, with a view to a possible contribution by the Community to the financing of the projects provided for by this Decision within the framework of specific financial instruments for transport infrastructure, provision should be made for a cost-benefit analysis of the projects taking into consideration their economic, social and environmental benefits, HAS ADOPTED THIS DECISION: Article 1 The outline plan for trans-European road network shown on the maps in the Annex shall be composed of motorways and high-quality roads. The completion and operation of the network shall be ensured by: - constructing the missing links and, where necessary, upgrading existing links, - implementing advanced road computerized information systems and developing traffic management technical systems. Article 2 Wherever possible and taking account of the financial constraints on Member States, the projects of Community interest listed below should be initiated within 10 years: (a) providing the missing links, in particular those located on trans-border intra-Community axes and those of interest to peripheral or isolated regions; (b) upgrading existing major links on trans-border axes and those of interest to peripheral or isolated regions or linking those regions to central Community regions; (c) third country-Community links: - Scandinavian links, - links with central and eastern European countries, - links with North Africa; (d) intermodal connections, in particular with a view to combined transport axes; (e) by-passes around the main urban centres on the trans-European network; (f) traffic management projects, including demonstration projects. Article 3 The outline plan for the network is of an indicative nature. Its purpose is to promote measures by the Member States and, as appropriate, by the Community with the aim of carrying out projects that are part of the network in order to ensure its cohesion and interoperability. This Decision is without prejudice to any financial commitment on the part of any Member State or of the Community. Article 4 This Decision is addressed to the Member States. It shall apply until 30 June 1995. The Council, acting in accordance with the conditions laid down by the Treaty, shall adopt new rules for trans-European networks in the transport-infrastructure sector along multimodal lines, which shall enter into force not later than 1 July 1995. The relevant Commission proposals will be accompanied by a report on application of this Decision. Done at Brussels, 29 October 1993. For the Council The President R. URBAIN (1) OJ No C 236, 15. 9. 1992, p. 5.(2) Opinion delivered on 26 October 1993 (not yet published in the Official Journal).(3) OJ No C 19, 25. 1. 1993, p. 32. ANNEX EUROPEAN COMMUNITIES TRANS-EUROPEAN ROAD NETWORK OUTLINE PLAN (2002 HORIZON) ` = Section requiring more detailed examination.